Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive.
Schwartz discloses determining an identifier associated with audio data that is being played back. Applicant argues that Schwartz does not disclose “how the identifiers are determined”, and asserts that “one or more identifiers are previously determined as being associated with the audio data”. Applicant further argues that Schwartz only references transcribing/transcription in the context of a voice command, or an existing transcription of the content asset, citing paragraphs [0028], [0031], [0034], and [0056] as disclosing the existing transcription.
However, each of the paragraphs cited above disclose determining one or more identifiers generated as a result of playback of the content asset “using speech processing or an existing transcription of the content asset” (emphasis added). Thus, contrary to Applicant’s arguments, Schwarz clearly discloses using speech processing to determine an identifier as an alternative to using an existing transcription. In addition, as disclosed in paragraph [0034], the identifier may be received as audio data and the identifiers determined “using audio content recognition processing”. With this context, it is clear that the references to determining the identifier “using speech processing” refers to determining the identifier by using speech processing to recognize the audio content.
Schwartz further discloses receiving audio data associated with a content asset and a voice command spoken by a user as audio data (paragraph [0015]). A speech processor is configured to 
Schwartz therefore clearly discloses transcribing the buffered output audio content by “using speech processing” to determine an identifier, where speech processing comprises recognizing one or more words or phrases. Once the identifiers are determined using speech processing, the identifiers are searched for data relating to the voice command as previously cited (paragraphs [0036-0037]).
For the reasons given above, claims 1-6, 8-15, and 17-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Schwartz, in view of Bromand.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (U.S. Patent Application Pub. No. 2019/0124388), in view of Bromand et al. (U.S. Patent Application Pub. No. 2019/0341038, hereinafter “Bromand”).
	In regard to claim 1, Schwartz discloses a method of initiating action based on content played by an infotainment system (Fig. 2, 200), the method comprising: 
	detecting a voice command in an audio signal received by at least one microphone (step 204, a voice command is received, paragraph [0033]); 
	determining that the voice command relates to audio content output by the infotainment system (the voice command is analyzed to determine whether a keyword that allows the user to interact with content presented during playback has been received, paragraph [0033]); 
	parsing buffered output audio content from the infotainment system to extract data relating to the voice command (step 206, one or more identifiers generated as a result of playback of a content asset and associated with the voice command are determined, paragraph [0034]), wherein parsing the buffered output audio content includes transcribing the buffered output audio content (the identifiers are generated using speech processing of the audio of the content asset, paragraph [0034]; see also Response to Arguments above) and searching the transcribed buffered output audio content for data relating to the voice command (step 208, an association between the voice command and an identifier is determined by identifying identifiers in the buffered audio data that correspond to the received voice command, paragraphs [0036-0037]) ; and 
	initiating an action based on the extracted data and the voice command (step 210, execution of the determine operations is initiated, paragraph [0038]).
	While Schwartz discloses the system may be any of a plurality of media playback infotainment systems (see paragraph [0021]), Schwartz does not expressly disclose the system is a vehicle infotainment system.
	Bromand discloses media playback system comprising a vehicle infotainment system (Fig. 1, vehicle playback system 114, paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adapt the media playback infotainment system of Schwartz to a vehicle infotainment system, because many people find traveling in vehicles to be more enjoyable when they are consuming media content, as taught by Bromand (paragraph [0025]).

In regard to claim 2, Schwartz discloses continuously monitoring speech by the at least one microphone (the device is an “always-on” device that continuously monitors for voice commands, paragraph [0016]).
	Schwartz does not expressly disclose the speech is in a vehicle.
	Bromand discloses media playback system comprising a vehicle infotainment system (Fig. 1, vehicle playback system 114, paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adapt the media playback infotainment system of Schwartz to a vehicle infotainment system and thus continuously monitor speech in the vehicle, because many people find traveling in vehicles to be more enjoyable when they are consuming media content, as taught by Bromand (paragraph [0025]).

	In regard to claim 3, Schwartz discloses detecting a voice command in an audio signal received by the at least one microphone includes recognizing a trigger, and wherein the trigger is a spoken wake-up phrase (one or more keywords that cause the device to execute some operation associated with a voice command following the keyword, paragraph [0016]).

	In regard to claim 4, while Schwartz discloses the user device is activated upon detection of a keyword or “other trigger… at the user device”, Schwartz does not expressly disclose the trigger is a button activation.
	Bromand discloses detecting a voice command in an audio signal received by the at least one microphone includes recognizing a trigger, wherein the trigger is a button activation (a user presses a button to activate the speech engine, paragraph [0183]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to alternatively use a button activation trigger in place of a spoken wake-up phrase, because utilizing a button activation trigger “has the same effect as saying a wake phrase”, as taught by Bromand (paragraph [0183]).

	In regard to claim 5, Schwartz discloses determining that the voice command relates to audio content output by the infotainment system includes parsing the voice command to interpret the command (keywords are parsed from the voice input as voice commands, and are interpreted according to the playback content, paragraph [0020]).
	While Schwartz discloses the system may be any of a plurality of media playback infotainment systems (see paragraph [0021]), Schwartz does not expressly disclose the system is a vehicle infotainment system.
	Bromand discloses media playback system comprising a vehicle infotainment system (Fig. 1, vehicle playback system 114, paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adapt the media playback infotainment system of Schwartz to a vehicle infotainment system, because many people find traveling in vehicles to be more enjoyable when they are consuming media content, as taught by Bromand (paragraph [0025]).


	In regard to claim 6, Schwartz discloses determining that the voice command relates to audio content output by the infotainment system further includes matching the interpreted voice command with one or more commands from a command set (one or more keywords corresponding to voice commands, paragraph [0020]).
	While Schwartz discloses the system may be any of a plurality of media playback infotainment systems (see paragraph [0021]), Schwartz does not expressly disclose the system is a vehicle infotainment system.
	Bromand discloses media playback system comprising a vehicle infotainment system (Fig. 1, vehicle playback system 114, paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adapt the media playback infotainment system of Schwartz to a vehicle infotainment system, because many people find traveling in vehicles to be more enjoyable when they are consuming media content, as taught by Bromand (paragraph [0025]).


	In regard to claim 8, Schwartz discloses the extracted data is one or more of: a phone number, an address, an audio clip, metadata regarding audio content, a URL, event information, an email address, or a search term (identifiers extracted from the audio data include various metadata, paragraph [0034]; event information such as an upcoming television show, paragraph [0020], etc.)

	In regard to claim 9, Schwartz discloses initiating an action includes one or more of: transferring the phone number to a dialer application, transferring the phone number to a messaging application, transferring the address to a mapping/navigation application, transferring the audio clip to a database application, transferring the metadata to a database application, transferring the URL to a browser application, transferring the event information to a calendar application, transferring the email address to a mail application, or transferring the search term to a search engine (e.g., the executed determined operations include recording of the content, storage of the identifier information, etc., paragraphs [0020] and [0031]).

	In regard to claim 10, Schwartz discloses an intelligent recording and action system (IRAS) for initiating action based on content played by a infotainment system Fig. 1, system 100), the system comprising: 
	at least one microphone for detecting a received voice command in an audio signal (a voice command is received, paragraph [0033]; via microphone 104, paragraph [0015]); 
	a module for determining that the voice command relates to audio content output by the infotainment system (the voice command is analyzed to determine whether a keyword that allows the user to interact with content presented during playback has been received, paragraph [0033]); 
	a module for parsing buffered output audio content from the infotainment system to extract data relating to the voice command (step 206, one or more identifiers generated as a result of playback of a content asset and associated with the voice command are determined, paragraph [0034]), wherein parsing the buffered output audio content includes transcribing the buffered output audio content (the identifiers are generated using speech processing of the audio of the content asset, paragraph [0034]; see also Response to Arguments above) and searching the transcribed buffered output audio content for data relating to the voice command (step 208, an association between the voice command and an identifier is determined by identifying identifiers in the buffered audio data that correspond to the received voice command, paragraphs [0036-0037]); and 
	a module for initiating an action based on the extracted data and the voice command (step 210, execution of the determine operations is initiated, paragraph [0038]).
	While Schwartz discloses the system may be any of a plurality of media playback infotainment systems (see paragraph [0021]), Schwartz does not expressly disclose the system is a vehicle infotainment system.
	Bromand discloses media playback system comprising a vehicle infotainment system (Fig. 1, vehicle playback system 114, paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adapt the media playback infotainment system of Schwartz to a vehicle infotainment system, because many people find traveling in vehicles to be more enjoyable when they are consuming media content, as taught by Bromand (paragraph [0025]).

	In regard to claim 11, Schwartz discloses the at least one microphone continuously monitors speech (the device is an “always-on” device that continuously monitors for voice commands, paragraph [0016]).
	Schwartz does not expressly disclose the speech is in a vehicle.
	Bromand discloses media playback system comprising a vehicle infotainment system (Fig. 1, vehicle playback system 114, paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adapt the media playback infotainment system of Schwartz to a vehicle infotainment system and thus continuously monitor speech in the vehicle, because many people find traveling in vehicles to be more enjoyable when they are consuming media content, as taught by Bromand (paragraph [0025]).

	In regard to claim 12, Schwartz discloses detecting a voice command in an audio signal received by the at least one microphone includes recognizing a trigger, and wherein the trigger is a spoken wake-up phrase (one or more keywords that cause the device to execute some operation associated with a voice command following the keyword, paragraph [0016]).

	In regard to claim 13, while Schwartz discloses the user device is activated upon detection of a keyword or “other trigger… at the user device”, Schwartz does not expressly disclose the trigger is a button activation.
	Bromand discloses detecting a voice command in an audio signal received by the at least one microphone includes recognizing a trigger, wherein the trigger is a button activation (a user presses a button to activate the speech engine, paragraph [0183]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to alternatively use a button activation trigger in place of a spoken wake-up phrase, because utilizing a button activation trigger “has the same effect as saying a wake phrase”, as taught by Bromand (paragraph [0183]).


	In regard to claim 14, Schwartz discloses determining that the voice command relates to audio content output by the infotainment system includes parsing the voice command to interpret the command (keywords are parsed from the voice input as voice commands, and are interpreted according to the playback content, paragraph [0020]).
	While Schwartz discloses the system may be any of a plurality of media playback infotainment systems (see paragraph [0021]), Schwartz does not expressly disclose the system is a vehicle infotainment system.
	Bromand discloses media playback system comprising a vehicle infotainment system (Fig. 1, vehicle playback system 114, paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adapt the media playback infotainment system of Schwartz to a vehicle infotainment system, because many people find traveling in vehicles to be more enjoyable when they are consuming media content, as taught by Bromand (paragraph [0025]).


	In regard to claim 15, Schwartz discloses determining that the voice command relates to audio content output by the infotainment system further includes matching the interpreted voice command with one or more commands from a command set (one or more keywords corresponding to voice commands, paragraph [0020]).
	While Schwartz discloses the system may be any of a plurality of media playback infotainment systems (see paragraph [0021]), Schwartz does not expressly disclose the system is a vehicle infotainment system.
	Bromand discloses media playback system comprising a vehicle infotainment system (Fig. 1, vehicle playback system 114, paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adapt the media playback infotainment system of Schwartz to a vehicle infotainment system, because many people find traveling in vehicles to be more enjoyable when they are consuming media content, as taught by Bromand (paragraph [0025]).


	In regard to claim 17, Schwartz discloses the extracted data is one or more of: a phone number, an address, an audio clip, metadata regarding audio content, a URL, event information, an email address, or a search term (identifiers extracted from the audio data include various metadata, paragraph [0034]; event information such as an upcoming television show, paragraph [0020], etc.)

	In regard to claim 18, Schwartz discloses initiating an action includes one or more of: transferring the phone number to a dialer application, transferring the phone number to a messaging application, transferring the address to a mapping/navigation application, transferring the audio clip to a database application, transferring the metadata to a database application, transferring the URL to a browser application, transferring the event information to a calendar application, transferring the email address to a mail application, or transferring the search term to a search engine (e.g., the executed determined operations include recording of the content, storage of the identifier information, etc., paragraphs [0020] and [0031]).

	In regard to claim 19, Schwartz discloses a non-transitory computer-readable storage medium storing processor-executable instructions to initiate action based on content played by a infotainment system (paragraph [0068]), wherein the processor-executable instructions, when executed by a processor, cause the processor to:
	detect a voice command in an audio signal received by at least one microphone (step 204, a voice command is received, paragraph [0033]); 
	determine that the voice command relates to audio content output by the infotainment system (the voice command is analyzed to determine whether a keyword that allows the user to interact with content presented during playback has been received, paragraph [0033]); 
	parse buffered output audio content from the infotainment system to extract data relating to the voice command (step 206, one or more identifiers generated as a result of playback of a content asset and associated with the voice command are determined, paragraph [0034]), wherein parsing the buffered output audio content includes transcribing the buffered output audio content (the identifiers are generated using speech processing of the audio of the content asset, paragraph [0034]; see also Response to Arguments above) and searching the transcribed buffered output audio content for data relating to the voice command (step 208, an association between the voice command and an identifier is determined by identifying identifiers in the buffered audio data that correspond to the received voice command, paragraphs [0036-0037]) ; and 
	initiate an action based on the extracted data and the voice command (step 210, execution of the determine operations is initiated, paragraph [0038]).
	While Schwartz discloses the system may be any of a plurality of media playback infotainment systems (see paragraph [0021]), Schwartz does not expressly disclose the system is a vehicle infotainment system.
	Bromand discloses media playback system comprising a vehicle infotainment system (Fig. 1, vehicle playback system 114, paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adapt the media playback infotainment system of Schwartz to a vehicle infotainment system, because many people find traveling in vehicles to be more enjoyable when they are consuming media content, as taught by Bromand (paragraph [0025]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 2/24/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656